HAMMOND, J.
(after stating the facts as above). We have carefully read the record, including the evidence of the experts. We *469aa?e compared the patents in the prior art with the patent sued on and the alleged infringing device1, and fully concur with the learned judge at the circuit in the view' that the pa tent, if valid, must be so limited in its scope that the defendant does not infringe. The reasons for this are so well stated in the opinion filed below that it is unnecessary for us to repeat them in a different form. We adopt the part of the opinion of the circuit court quoted above as the opinion of this court, and, without considering the question of laches in the disclaimer, we affirm the decree appealed from, with costs.